Citation Nr: 1209868	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 5, 2006, for grant of special monthly compensation (SMC ) for the loss of use of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to June 1978.  Following his separation from active service, he was a member of the Alabama Army National Guard. 

An August 2006 Board decision granted SMC for loss of use of both legs.  This case is before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that effectuated the grant of SMC for loss of use of the feet and assigned an effective date of January 5, 2006.  The Veteran appealed the effective date.  This is the only matter currently perfected for appellate review.


FINDINGS OF FACT

1.  The veteran filed an application for SMC of the feet that was received at the RO on December 9, 1998.

2.  The earliest date on which it is factually ascertainable that the Veteran lost the use of the feet was as of March 17, 2001.


CONCLUSION OF LAW

The criteria for an effective date of March 17, 2001, and no earlier, for a grant of SMC for the loss of use of the feet have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's effective date claim arises from his disagreement with the date assigned for SMC following its grant. Courts have held that once a claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Applicable Law and Regulation

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) . The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2) .  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

Analysis

The Veteran asserts that the effective date for the grant of his SMC for the loss of the use of both his lower extremities should be retroactive to November 1998.  

A June 1998 Board decision granted service connection for spastic diplegia.  A July 1998 rating decision executed the Board decision by assigning an initial rating of 40 percent, effective in April 1997.  The Veteran appealed his initial rating in a December 1998 NOD.  Included in his NOD was a claim of entitlement to SMC for the loss of use for his legs.  Thus, December 9, 1998, the date of his claim, is the earliest effective date available to him.  See 38 C.F.R. § 3.400(o).  As discussed below, however, the evidence of record is against the Veteran's several assertions that his effective date should be in 1998.

Generally, claims for SMC  are governed by the provisions set forth at 38 U.S.C.A. § 1114(k)  through (s), and 38 C.F.R. §§ 3.350  and 3.352 (2005).  SMC  benefits, which are special statutory awards, are based upon service-connected disabilities as well as those disabilities for which compensation benefits are in effect pursuant to the provisions of 38 U.S.C.A. § 1151 and impairments involving paired organs and extremities under the provisions of 38 U.S.C.A. § 1160. 

SMC is authorized for loss of use of one hand or foot, or both hands or feet, due to service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  Loss of use of one foot is defined as impairment such that the actual remaining function of the foot is no more than would be equally well served by an amputation stump and a suitable prosthetic appliance.  38 C.F.R. § 4.63. 

While still seeking service connection for his disability, the Veteran testified at a February 1998 Board hearing that he walked slowly with a limp, and he dragged his right leg a lot.  It was hard for him to get around, and he had a hard time keeping his balance when doing tasks like mowing the grass.  He also related that he walked a lot to keep active.  See Hearing Transcript (February 1998), pp. 4-5, 19.

The July 1998 spine examination report reflects that the Veteran reported that he did not use a cane, crutches, or a brace.  The examiner noted the Veteran walked with a spastic gait, dragging both feet.  Physical examination revealed hyperactive knee jerks bilaterally, and the ankle went into clonus when the Achilles' tendon was tapped.

At a July 1998 VA examination, the Veteran reported progressive weakness of the lower extremities, right worse than left.  Physical examination of the lower extremities revealed increased tone bilaterally, and strength testing showed bilateral weakness at 4/5 with right worse than left.  No involuntary muscle movement was noted.  Lower extremity reflexes were very brisk: 3+ at the knee and ankles.  There were a few beats of clonus on patellar reflex.

The Board finds that the preponderance of the evidence shows that, while the Veteran reported progressing weakness, as of the July 1998 examinations, he still maintained the ability to ambulate, though with spasticity.  As the Board noted in the August 2006 decision:

[T]he December 1998 rating decision noted that,] although examination findings noted that the Veteran was markedly impaired, he still had brisk reflexes in his lower extremities and there had been no finding that the he had lost the use of one or both of his legs or that the actual remaining function could be accomplished equally well with prosthesis.

In light of these factors, the Board finds the preponderance of the evidence is against the Veteran's assertion that his effective date should be in 1998.  38 C.F.R. § 3.400(o).

The historical context for the assigned effective date which the Veteran appealed may be discerned from the Board decision that granted SMC.

In April 2004, the Board remanded the case back to the RO with instructions to send the veteran's claims folder to a VA physician for review so that the physician could render an opinion as to whether the veteran has any effective function remaining in one or both legs or feet which would be equally well served by an amputation with use of a suitable prosthetic appliance. 

In January 2006, after reviewing the veteran's claims file, the VA physician found that there was suitable evidence to determine that the use of the veteran's feet at this time would be equated to having prosthetic appliances applied to his feet since they do not provide an additional function to his gait.  The VA physician further noted that, although the veteran had some function remaining in his feet, this function did not assist him in any of the activities associated with daily living.  However, the VA physician advised against actual amputation because the veteran's feet had the potential for infrequent ambulation, although it was noted that his condition was progressively worsening.

The Board finds the VA physician's January 2006 medical opinion, which was formed after reviewing the veteran's entire claims folder, to be persuasive.  Although this opinion may seemingly contradict earlier showings of ambulation noted in private medical records dating from 1997 to 2005, this contradiction is explained by the statements of the veteran's treating physicians which opine that the veteran's service-connected spastic paraparesis is gradually worsening, unpredictable, is very unsteady, and will eventually result in the veteran being rendered totally non-ambulatory, if not so already.  In other words, the evidence supports the VA physician's opinion that the veteran has the same, or less, actual remaining function of the lower extremities than would be equally well served by an amputation stump and a suitable prosthetic appliance.  38 C.F.R. § 4.63.  As such, the medical evidence establishes that the veteran does meet the medical criterion for loss of use of both feet.

In light of the Board's findings, the February 2007 rating decision assigned January 5, 2006, the date of the examination noted above, as the effective date.

The Board notes that the examiner who conducted the January 2006 claims file relied in large extent on examination reports already of record.  Findings from examinations performed in February and March 2001 were cited and relied upon in determining that the Veteran had loss of use of the feet.  After opining that the Veteran's remaining function of his lower extremities did not help with any of the Veteran's activities of daily living, the examiner concluded the report by noting, "the use of his feet at this time would be equated to having a prosthetic appliance applied" to the feet, because it did not provide any additional functional value to the gait.  (Emphasis added).  Again, the examiner made these conclusions after referring to and citing to findings from the VA spine and neurological examination reports of February and March 2001.  The examiner found that there was sufficient evidence from those examinations to determine that the Veteran had essentially lost the use of his feet.

A reasonable reading of the examiner's report reflects that the 2001 VA examination reports resolved the issue for the 2006 examiner.  The Board also finds it noteworthy that there was no mention of the June 2003 VA spine examination.  The June 2003 examination report reflects that the examiner noted the Veteran walked with a terribly spastic, uncoordinated gait, "the worst I have ever seen."  The examiner noted the Veteran moved with his feet turned inward.  The examiner noted the Veteran had almost total loss of the use of his legs and feet.  Most of his motion was in his thighs.  In a September 2003 examination report, the same examiner who conducted the June 2003 examination noted that it appeared the Veteran would fall with every movement.

The March 17, 2001 VA brain examination report reflects that the examiner noted the Veteran's legs were markedly stiff, and the deep tendon reflexes were 4+ at the knees and ankles with clonus; and, strength was decreased secondary to increased tone of the lower extremities.  The examiner opined the Veteran had a markedly spastic gait and marked incoordination.  Difficulty ascending stairs was the main impact on the Veteran's activities of daily living.

A September 2002 report of the office of the Veteran's private neurologist noted the Veteran had significant weakness and spasticity in his lower extremities.  The physician, the Veteran's primary neurologist's medical partner, noted that, based on his review of the Veteran's records, the Veteran was disabled for any activities that required ambulation; and, while the Veteran retained some residual ambulatory capacity, it was very unsteady.

The Board finds the earliest date on which it is factually ascertainable that the Veteran lost the use of his lower extremities is March 17, 2001, the date of the VA examination.  See 38 C.F.R. §§ 3.102, 3.400(o), 4.3. 


ORDER

Entitlement to an effective date of March 17, 2001, for entitlement to SMC for loss of use of the feet is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


